DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered.

Claim Objections
3.	Claims 1, 11, 13 and 18 are objected to because of the following informalities:  regarding claim 1, for purpose of a formal complete sentence, insert “and” before “wherein the one or more resonant circuits” in line 21; regarding claim 11, for purpose of a formal complete sentence, insert “and” before “wherein the one or more resonant circuits” in line 23; regarding claim 13, for purpose of a formal complete sentence, insert “and” before “wherein the resonant circuit” in line 18; regarding claim 18, for purpose of a formal complete sentence, insert “and” before “wherein the one or more resonant circuits” in line 17.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-11 and 13-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
6.	Regarding claim 1, in line 22, the phrase “may be” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Same argument is also applied to claims 11, 13 and 18.
Claims 2-10, 14-17 and 19 are rejected for depend from claim 1, 13 or 18.
Regarding claim 18, lines 7 and 8 reciting “at a first output”, line 10 reciting “at a second output”, however it’s unclear whether an “output” is a physical component, it appears it is trying to recite an output of the apparatus, further each component within the apparatus may have an output, thus to be precise and in accordance with the inventive subject matter, the Examiner suggests “at a first output of the apparatus” and “at a second output of the apparatus”.   
Claim 19 is rejected for depend from claim 18. 

Allowable Subject Matter
7.	Claims 1-11 and 13-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 12 is allowed. 
The following is a statement of reasons for the indication of allowable subject matter:  regarding claims 1, 11-13 and 18, Brown (US Pub. 2010/0237935), Cloutier (US Patent 6,668,165) and Sadowski (US Pub 2004/0198288 A1) fail to disclose the invention as a whole.  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents
P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 




/Rui Meng Hu/
R.H./rh
January 27, 2021

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643